UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-51471 BRONCO DRILLING COMPANY, INC. (Exact name of registrant as specified in its charter) Delaware 20-2902156 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 16217 North May Avenue Edmond, OK 73013 (Address of principal executive offices) (Zip Code) (405) 242-4444 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yesx No¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨ No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, non-accelerated filer or a smaller reporting company. See the definitions of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (check one): Large Accelerated Filer¨ Accelerated Filerx Non-Accelerated Filer¨ Smaller Reporting Company¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.):Yes¨Nox As of July 31, 2010, 28,434,449 shares of common stock were outstanding. BRONCO DRILLING COMPANY, INC. INDEX Page PART I—FINANCIAL INFORMATION Item1. Unaudited Financial Statements 3 Bronco Drilling Company, Inc.: Consolidated Balance Sheets as of June 30, 2010 and December 31, 2009 3 Consolidated Statements of Operations for the three and six months ended June 30, 2010 and 2009 4 Consolidated Statement of Stockholders’ Equity and Comprehensive Income for the six months ended June 30,2010 5 Consolidated Statements of Cash Flows for the six months ended June 30, 2010 and 2009 6 Notes to Consolidated Financial Statements 7 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item3. Quantitative and Qualitative Disclosures about Market Risks 18 Item4. Controls and Procedures 18 PART II—OTHER INFORMATION 19 Item1. Legal Proceedings 19 Item1A. Risk Factors 19 Item2. Unregistered Sale of Equity Securities and Use of Proceeds 19 Item3. Defaults Upon Senior Securities 19 Item4. Reserved 19 Item5. Other Information 19 Item6. Exhibits 19 Signatures 20 -2- Table of Contents Bronco Drilling Company, Inc. and Subsidiaries CONSOLIDATED BALANCE SHEETS (Amounts in thousands, except share par value) June 30, December 31, ASSETS (Unaudited) CURRENT ASSETS Cash and cash equivalents $ $ Receivables Trade and other, net of allowance for doubtful accounts of $4,432 and $3,576 in 2010 and 2009, respectively Affiliate receivables Unbilled receivables Income tax receivable Current deferred income taxes Current maturities of note receivable from affiliate Prepaid expenses Total current assets PROPERTY AND EQUIPMENT - AT COST Drilling rigs and related equipment Transportation, office and other equipment Less accumulated depreciation OTHER ASSETS Note receivable from affiliate, less current maturities - Investment in Challenger Investment in Bronco MX Debt issue costs and other Non-current assets held for sale $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Accrued liabilities Current maturities of long-term debt 92 89 Total current liabilities LONG-TERM DEBT,less current maturities and discount WARRANT DEFERRED INCOME TAXES COMMITMENTS AND CONTINGENCIES (Note 6) STOCKHOLDERS' EQUITY Common stock, $.01 par value, 100,000 shares authorized; 27,176 and 26,713 shares issued and outstanding at June 30, 2010 and December 31, 2009 Additional paid-in capital Accumulated other comprehensive income Retained earnings Total stockholders' equity $ $ The accompanying notes are an integral part of these statements. -3- Table of Contents Bronco Drilling Company, Inc. and Subsidiaries CONSOLIDATED STATEMENTS OF OPERATIONS (Amounts in thousands, except per share amounts) Three Months Ended June 30, Six Months Ended June 30, (Unaudited) (Unaudited) REVENUES Contract drilling revenues $ EXPENSES Contract drilling Depreciation and amortization General and administrative Loss on Bronco MX transaction - - Loss from continuing operations ) OTHER INCOME (EXPENSE) Interest expense ) Interest income 36 82 Equity in loss of Challenger ) Equity in loss of Bronco MX ) - ) - Other 70 ) Change in fair value of warrant - - ) Loss from continuing operations before income tax ) Income tax benefit ) Loss from continuing operations ) Loss from discontinued operations, net of tax ) NET LOSS $ ) $ ) $ ) $ ) Loss per common share-Basic Continuing operations $ ) $ ) $ ) $ ) Discontinued operations ) Loss per common share-Basic $ ) $ ) $ ) $ ) Loss per common share-Diluted Continuing operations $ ) $ ) $ ) $ ) Discontinued operations ) Loss per common share-Diluted $ ) $ ) $ ) $ ) Weighted average number of shares outstanding-Basic Weighted average number of shares outstanding-Diluted The accompanying notes are an integral part of these statements. -4- Table of Contents Bronco Drilling Company, Inc. and Subsidiaries CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY AND COMPREHENSIVE INCOME (LOSS) (Amounts in thousands) (unaudited) Accumulated Additional Other Total Common Common Paid In Comprehensive Retained Stockholders' Shares Amount Capital Income Earnings Equity Balance as of January 1, 2010 $ Net loss - ) ) Other Comprehensive Income: Foreign currency translation adjustment - Total Comprehensive Income (Loss) ) Stock compensation 4 - - Balance as of June 30, 2010 $ The accompanying notes are an integral part of these statements. -5- Table of Contents Bronco Drilling Company, Inc. and Subsidiaries CONSOLIDATED STATEMENTS OF CASH FLOWS (Amounts in thousands) Six Months Ended June 30, (Unaudited) Cash flows from operating activities from continuing operations: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities from continuing operations: Loss from discontinued operations, net of tax Depreciation and amortization Bad debt expense ) Loss (gain) on sale of assets ) Equity in loss of Challenger Equity in loss of Bronco MX - Change in fair value of warrant ) - Loss on Bronco MX transaction - Imputed interest expense - Stock compensation Deferred income taxes ) Changes in current assets and liabilities: Receivables ) Affiliate receivables - Unbilled receivables ) Prepaid expenses ) ) Other assets ) Accounts payable ) ) Accrued expenses ) Income taxes receivable - Net cash provided by operating activities from continuing operations Cash flows from investing activities from continuing operations: Principal payments on note receivable Proceeds from sale of assets Purchase of property and equipment ) ) Net cash used in investing activities from continuing operations ) ) Cash flows from financing activities from continuing operations: Proceeds from borrowings - Payments of debt ) ) Net cash used in financing activities from continuing operations ) ) Net increase (decrease) in cash and cash equivalents from continuing operations ) Cash flows from discontinued operations: Operating cash flows ) Investing cash flows - ) Financing cash flows - ) Net increase (decrease) in cash and cash equivalents from discontinued operations ) Increase (decrease) in cash and cash equivalents ) Beginning cash and cash equivalents Ending cash and cash equivalents $ $ Supplementary disclosure of cash flow information: Interest paid, net of amount capitalized $ $ Income taxes (refunded) paid ) ) Supplementary disclosure of non-cash investing and financing: Purchase of property and equipment in accounts payable Reduction of receivable for property and equipment - The accompanying notes are an integral part of these statements. -6- Table of Contents Bronco Drilling Company, Inc. and Subsidiaries NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) ($ Amounts in thousands, except per share amounts) Unless the context requires otherwise, a reference in this quarterly report to “Bronco,” the “Company,” “we,” “us,” and “our” are to Bronco Drilling Company, Inc., a Delaware corporation, and its consolidated subsidiaries. 1. Organization and Summary of Significant Accounting Policies Business and Principles of Consolidation Bronco Drilling Company, Inc. provides contract land drilling services to oil and natural gas exploration and production companies. The accompanying consolidated financial statements include the Company’s accounts and the accounts of its wholly owned subsidiaries.All intercompany accounts and transactions have been eliminated in consolidation. The Company has prepared the accompanying unaudited consolidated financial statements and related notes in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions of Form 10-Q and Regulation S-X. In preparing the financial statements, the Company made various estimates and assumptions that affect the amounts of assets and liabilities the Company reports as of the dates of the balance sheets and amounts the Company reports for the periods shown in the consolidated statements of operations, stockholders’ equity and cash flows. The Company’s actual results could differ significantly from those estimates. Material estimates that are particularly susceptible to significant changes in the near term relate to the Company’s recognition of revenues and accrued expenses, estimate of the allowance for doubtful accounts, estimate of asset impairments, estimate of deferred taxes and determination of depreciation and amortization expense. In management’s opinion, the accompanying unaudited consolidated financial statements contain all adjustments (consisting of normal recurring accruals) necessary to present fairly the financial position of the Company as of June 30, 2010, the related results of operations for the three and six months ended June 30, 2010 and 2009 and the cash flows for the six months ended June 30, 2010 and 2009.The information included in this Quarterly Report on Form 10-Q should be read in conjunction with the Company’s Annual Report on Form 10-K for the year ended December 31, 2009.In preparing the accompanying unaudited consolidated financial statements, we have reviewed, as we have determined necessary, events that have occurred after June 30, 2010 through the filing of this Form 10-Q.Prior year amounts have been restated to conform to the current period presentation. The results of operations for the three and six months ended June 30, 2010 are not necessarily an indication of the results expected for the full year. A summary of the significant accounting policies consistently applied in the preparation of the accompanying consolidated financial statements follows. Property and Equipment Property and equipment, including renewals and betterments, are capitalized and stated at cost, while maintenance and repairs are expensed currently. Assets are depreciated on a straight-line basis. The depreciable lives of drilling and workover rigs and related equipment are three to 15 years. The depreciable life of other equipment is three years. Depreciation is not commenced until acquired rigs are placed in service. Once placed in service, depreciation continues when rigs are being repaired, refurbished or between periods of deployment. Assets not placed in service and not being depreciated were $25,356 and $26,038 as of June 30, 2010 and December 31, 2009, respectively.Due to immateriality, gains and losses on dispositions, with the exception of the Bronco Drilling MX, S. de R.L. de C.V., or Bronco MX, transaction, described in more detail below, are included in contract drilling and well service revenues. The Company capitalizes interest as a component of the cost of drilling and workover rigs constructed for its own use. The Company evaluates for potential impairment of long-lived assets and intangible assets subject to amortization when indicators of impairment are present, as defined in ASC Topic 360, Accounting for the Impairment or Disposal of Long-Lived Assets. Circumstances that could indicate a potential impairment include significant adverse changes in industry trends, economic climate, legal factors, and an adverse action or assessment by a regulator. More specifically, significant adverse changes in industry trends include significant declines in revenue rates, utilization rates, oil and natural gas market prices and industry rig counts for drilling rigs and workover rigs. In performing an impairment evaluation, the Company estimates the future undiscounted net cash flows from the use and eventual disposition of long-lived assets and intangible assets grouped at the lowest level that cash flows can be identified.If the sum of the estimated future undiscounted net cash flows is less than the carrying amount of the long-lived assets and intangible assets for these asset grouping levels, then the Company would recognize an impairment charge. The amount of an impairment charge would be measured as the difference between the carrying amount and the fair value of these assets. The Company did not record an impairment charge on any long-lived assets for our contract land drilling segment for the six months ended June 30, 2010.See Note 7, Discontinued Operations, for discussion of well servicing segment property and equipment impairment relating to its classification as held for sale.The assumptions used in the impairment evaluation for long-lived assets and intangible assets are inherently uncertain and require management judgment. Income Taxes Pursuant to ASC Topic 740, Income Taxes, the Company follows the asset and liability method of accounting for income taxes, under which the Company recognizes deferred tax assets and liabilities for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases.Deferred tax assets and liabilities were measured using enacted tax rates expected to apply to taxable income in the years in which the Company expects to recover or settle those temporary differences.A statutory Federal tax rate of 35% and effective state tax rate of 3.7% (net of Federal income tax effects) were used for the enacted tax rates for all periods.The Company’s effective income tax rate during the three and six months ended June 30, 2010 is higher than what would be expected if the federal statutory rate were applied to income before income taxes primarily because of certain stock compensation expenses recorded for financial reporting purposes that are not deductible for tax purposes. Comprehensive Income (Loss) The Company has an equity investment in a Mexican entity whose functional currency is the peso. The assets and liabilities of the Mexican investment are translated into U.S. dollars based on the current exchange rate in effect at the balance sheet dates. Mexican income and expenses are translated at average rates for the periods presented. Translation adjustments have no effect on net income and are included in accumulated other comprehensive income in stockholders' equity. Comprehensive income (loss) is comprised of net income (loss) and other comprehensive income.Other comprehensive income includes the translation adjustments of the financial statements of Bronco MX at June 30, 2010 and December 31, 2009.The following table sets forth the components of comprehensive income (loss): Three Months Ended June 30, Six Months Ended June 30, Net loss $ ) $ ) $ ) $ ) Other comprehensive income - translation adjustment ) - - Comprehensive loss $ ) $ ) $ ) $ ) Equity Method Investments Investee companies that are not consolidated, but over which the Company exercises significant influence, are accounted for under the equity method of accounting. Whether or not the Company exercises significant influence with respect to an Investee depends on an evaluation of several factors including, among others, representation on the Investee company’s board of directors and ownership level, which is generally a 20% to 50% interest in the voting securities of the Investee company. Under the equity method of accounting, an Investee company’s accounts are not reflected within the Company’s Consolidated Balance Sheets and Statements of Operations; however, the Company’s share of the earnings or losses of the Investee company is reflected in the caption “Equity in loss of Challenger” and “Equity in loss of Bronco MX” in the Consolidated Statements of Operations. The Company’s carrying value in an equity method Investee company is reflected in the caption “Investment in Challenger” and “Investment in Bronco MX” in the Company’s Consolidated Balance Sheets. Recent Accounting Pronouncements In January 2010, the FASB issued a new accounting standard which requires reporting entities to provide information about movements of assets among Levels 1 and 2 of the three-tier fair value hierarchy established by ASC 820, Fair Value Measurements. Also required will be a reconciliation of purchases, sales, issuance, and settlements of financial instruments valued with a Level 3 method, which is used to price the hardest to value instruments. Entities will have to provide fair value measurement disclosures for each class of financial assets and liabilities. The guidance will be effective for fiscal years beginning after December15, 2010. The Company is currently evaluating the impact, if any, the adoption will have on our consolidated financial statements. -7- Table of Contents In December 2009, the FASB issued a new accounting standard which updates the quantitative-based risks and rewards calculation for determining which reporting entity, if any, has a controlling financial interest in a variable interest entity with an approach focused on identifying which reporting entity has the power to direct the activities of a variable interest entity that most significantly impact the entity’s economic performance and (1) the obligation to absorb losses of the entity or (2) the right to receive benefits from the entity. An approach that is expected to be primarily qualitative will be more effective for identifying which reporting entity has a controlling financial interest in a variable interest entity. The amendments in this Update also require additional disclosures about an reporting entity’s involvement in variable interest entities, which will enhance the information provided to users of financial statements.This new standard is effective at the start of a reporting entity’s first fiscal year beginning after January 1, 2010.The adoption of this standard did not impact our consolidated financial statements. In June 2009, the FASB issued a new accounting standard that amends the accounting and disclosure requirements for the consolidation of variable interest entities. This new standard removes the previously existing exception from applying consolidation guidance to qualifying special-purpose entities and requires ongoing reassessments of whether an enterprise is the primary beneficiary of a variable interest entity. Before this new standard, generally accepted accounting principles required reconsideration of whether an enterprise is the primary beneficiary of a variable interest entity only when specific events occurred. This new standard is effective as of the beginning of each reporting entity’s first annual reporting period that begins after November15, 2009, for interim periods within that first annual reporting period, and for interim and annual reporting periods thereafter. This new standard became effective for us on January1, 2010. The adoption of this standard did not impact our consolidated financial statements. 2. Equity Method Investments On January4, 2008, we acquired a 25% equity interest in Challenger Limited, or Challenger, in exchange for six drilling rigs and cash.The Company also sold to Challenger four drilling rigs and ancillary equipment.The Company recorded equity in loss of investment of $713 and $1,312 for the three and six months ended June 30, 2010, respectively, and $969 and $557 for the three and six months ended June 30, 2009, respectively, related to its equity investment in Challenger.Challenger is an international provider of contract land drilling and workover services to oil and natural gas companies with its principal operations in Libya. The Company entered into a term note with Challenger related to the sale of four drilling rigs and ancillary equipment.The term note bears interest at 8.5%.Interest and principal payments of $529 on the note are due quarterly until maturity at February 2, 2011.The note receivable is collateralized by the assets sold to Challenger.The note receivable from Challenger at June 30, 2010 was $1,542, all of which was classified as current.The note receivable from Challenger at December 31, 2009 was $2,517. On February 20, 2008, the Company entered into a Management Services Agreement and Master Services Agreement with Challenger.The Company agreed to make available to Challenger certain employees of the Company for the purpose of providing land drilling services, certain business consulting services and managerial support to Challenger.The Company invoices Challenger monthly for the services provided.The Company had accounts receivable from Challenger of $2,233 and $2,499 at June 30, 2010 and December 31, 2009, respectively, related to these services provided. At June 30, 2010, the book value of the Company’s ordinary share investment in Challenger was $38,402. The Company’s 25% interest of the net assets of Challenger was estimated to be $34,957. The basis difference between the Company’s ordinary equity investment in Challenger and the Company’s 25% interest of the net assets of Challenger primarily consists of certain property, plant and equipment and accumulated depreciation in the amount of $3,626 and $181 at June 30, 2010.These amounts are being amortized against the Company’s 25% interest of Challenger’s net income over the estimated useful lives of 15 years for the property, plant and equipment.Amortization recorded during the three and six months ended June 30, 2010 was $60 and $121, respectively, and $322 and $644 for the three and six months ended June 30, 2009, respectively. Summarized financial information of Challenger is presented below: Three Months Ended June 30, Six Months Ended June 30, Condensed statement of operations: Revenues $ Gross margin $ Net Income (loss) $ ) $ ) $ ) $ June 30, December 31, Condensed balance sheet: Current assets $ $ Noncurrent assets Total assets $ $ Current liabilities $ $ Noncurrent liabilities Equity Total liabilities and equity $ $ In September, 2009, Carso Infraestructura y Construcción, S.A.B. de C.V., or CICSA, purchased from us 60% of the outstanding membership interests of Bronco MX. Upon closing of the transaction, the Company owned the remaining 40% of the outstanding membership interests of Bronco MX.Immediately prior to the sale of the membership interests in Bronco MX to CICSA, the Companycontributed six drilling rigs (Nos. 4, 43, 53, 58, 60 and 72), andthefuture net profit from rig leases relating to three additional drilling rigs (Nos. 55, 76 and 78), which theCompany contributedto Bronco MX upon the expiration of the leases relating to such rigs. The general specifications of the contributed rigs are as follows: Rig Design Approximate Drilling Depth (ft) Type Horsepower 43 Gardner Denver 800 Mechanical 4 Skytop Brewster N46 Mechanical 53 Skytop Brewster N42 Mechanical 55 Oilwell 660 Mechanical 58 National N55 Mechanical 60 Skytop Brewster N46 Mechanical 72 Skytop Brewster N42 Mechanical 76 National N55 Mechanical 78 Seaco 1200 Mechanical The Company received $31,735 from CICSA in exchange for the 60% membership interest in Bronco MX, which included reimbursement for 60% of value added taxes previously paid by, or on behalf of,Bronco MXas a result of the importation to Mexico ofthe six drilling rigs that were contributed by the Company to Bronco MX.Upon completion of the transaction, the Company treated Bronco MX as a deconsolidated subsidiary in order to compute a loss in accordance with ASC Topic 810, Consolidation, due to the Company not retaining a controlling financial interest in Bronco MX subsequent to the sale.The Company recorded a net loss of $23,964 for the nine months ended September 30, 2009 relating to the transactions.The loss was computed based on the proceeds received from CICSA of $31,735 and the value of the Company’s 40% retained interest in Bronco MX of $21,495 less the book value of the net assets of Bronco MX, including rigs contributed to Bronco MX, of $77,194.The Company recorded a negative adjustment to the loss during the first six months of 2010 of $165 due to post closing adjustments.Fair value of the Company’s 40% investment in Bronco MX was estimated using a combination of income, or discounted cash flows approach, the market approach, which utilizes pricing of third-party transactions of comparable businesses or assets and the cost approach which considers replacement cost as the primary indicator of value. The analysis resulted in a fair value of $21,495 related to the Company’s 40% retained interest in Bronco MX.At June 30, 2010, the book value of the Company’s ordinary share investment in Bronco MX was $21,441.The Company recorded equity in loss of investment of $78 and $287 for the three and six months ended June 30, 2010 related to its equity investment in Bronco MX.The Company’s investment in Bronco MX was increased by $321 as a result of a currency translation gain for the six months ended June 30, 2010.The Company is in the process of gathering additional information in order to finalize the accounting related to these transactions, including the allocation of the difference, if any, between the amount of the Company’s investment and the amount of the underlying equity in the net assets of Bronco MX. -8- Table of Contents On July 1, 2010, CICSA contributed an additional five rigs to Bronco MX.As a result of the contribution, the Company’s membership interest in Bronco MX was decreased to approximately 20%. Bronco MX is jointly managed, with CICSA having four representatives on its board of managers and the Company having one representative on its board of managers.The Company and CICSA, and their respective affiliates, have agreed to conduct all future land drilling and workover rig services, rental, construction, refurbishment, transportation, trucking and mobilization in Mexico and Latin America exclusively through Bronco MX, subject to Bronco MX’s ability to perform. According to a Schedule 13D/A filed with the SEC on March 8, 2010 by Carlos Slim Helú, certain members of his family and affiliated entities (collectively, the “Slim Affiliates”), these individuals and entities collectively own approximately 19.99% of our common stock. CICSA is also a Slim Affiliate. Summarized financial information of Bronco MX is presented below: Three Months Ended Six Months Ended June 30, 2010 June 30, 2010 Condensed statement of operations: Revenues $ $ Gross margin $ ) $ ) Net loss $ ) $ ) June 30, December 31, Condensed balance sheet: Current assets $ $ Noncurrent assets Total assets $ $ Current liabilities $ $ Noncurrent liabilities - - Equity Total liabilities and equity $ $ 3. Long-term Debt and Warrant Long-term debt consists of the following: June 30, December 31, Revolving credit facility with Banco Inbursa S.A., collateralized by the Company's assets, and matures on September 17, 2014.Loans under the revolving credit facility bear interest at variable rates as defined in the credit agreement.Presented net of discount of $4,004 and $4,455 at June 30, 2010 and December 31, 2009, respectively. (1) Note payable to Ameritas Life Insurance Corp., collateralized by a building, payable in principal and interest installments of $14, interest on the note is 6.0%, maturity date of January 1, 2021. (2) $ $ Less current installments 92 89 On September 18, 2009, the Company entered into a new senior secured revolving credit facility with Banco Inbursa S.A., or Banco Inbursa, as lender and as the issuing bank.The Company utilized (i) borrowings under the credit facility, (ii) proceeds from the sale of the membership interests of Bronco MX and (iii) cash-on-hand to repay all amounts outstanding under the Company’s prior revolving credit agreement with Fortis Bank SA/NV, New York Branch, which was replaced by thiscredit facility. The credit facility provides for revolving advances of up to $75,000 and matures on September17, 2014.The borrowing base under the credit facility has been initially set at $75,000, subject to borrowing base limitations.Our availability under the credit facility is reduced by outstanding letters of credit which were approximately $11,460 at June 30, 2010.Outstanding borrowings under the credit facility bear interest at the Eurodollar rate plus 5.80% per annum, subject to adjustment under certain circumstances.The effective interest rate was 6.79% at June 30, 2010.The Company incurred $2,232 in debt issue costs related to this credit facility. The Company pays a quarterly commitment fee of 0.5% per annum on the unused portion of the credit facility and a fee of 1.50% for each letter of credit issued under the facility. In addition, an upfront fee equal to 1.50% of the aggregate commitments under the credit facility was paid by the Company at closing. The Company’s domestic subsidiaries have guaranteed the loans and other obligations under the credit facility. The obligations under the credit facility and the related guarantees are secured by a first priority security interest in substantially all of the assets of the Company and its domestic subsidiaries, including the equity interests of the Company’s direct and indirect subsidiaries. Commitment fees expense for the three and six months ended June 30, 2010 was $5 and $14, respectively. The credit facility contains customary representations and warranties and various affirmative and negative covenants, including, but not limited to, covenants that restrict the Company’s ability to make capital expenditures, incur indebtedness, incur liens, dispose of property, repay debt, pay dividends, repurchase shares and make certain acquisitions, and a financial covenant requiring that the Company maintain a ratio of consolidated debt to consolidated earnings before interest, taxes, depreciation and amortization as defined in the credit agreement for any four consecutive fiscal quarters of notmore than 3.5 to 1.0.On February 9, 2010, the Company received a waiver from Banco Inbursa for the ratio of consolidated debt to consolidated earnings before interest, taxes, depreciation and amortization through the second quarter of 2010.A violation of these covenants or any other covenant in the credit facility could result in a default under the credit facility which would permit the lender to restrict the Company’s ability to access the credit facility and require the immediate repayment of any outstanding advances under the credit facility. In conjunction with its entry into the credit facility, the Company entered into a Warrant Agreement withBanco Inbursaand, pursuant thereto, issued a three-year warrant (the “Warrant”) toBanco Inbursaevidencing the right to purchase up to 5,440,770 sharesof the Company’s common stock, $0.01 par value per share (the “Common Stock”) subject to the terms and conditions set forth in the Warrant, including thelimitations on exercise set forth below,at an exercise price of $6.50 per share of Common Stock from thedate of issuance of the Warrant (the “Issue Date”) through the first anniversary of theIssue Date, $7.00 per share following the first anniversary of the Issue Date through the second anniversary of the Issue Date, and $7.50 per share following the second anniversary of the Issue Date through the third anniversary of the Issue Date. Banco Inbursa subsequently transferred the Warrant to CICSA. In accordance with accounting standards, the proceeds from the revolving credit facility were allocated to the credit facility and Warrant based on their respective fair values.Based on this allocation, $50,321 and $4,679 of the net proceeds were allocated to the credit facility and Warrant, respectively.The Warrant has been classified as a liability on the consolidated balance sheet due to the Company’s obligation to pay the seller of the Warrant a make-whole payment, in cash, under certain circumstances.The fair value of the Warrant was determined using a pricing model based on a version of the Black Scholes model, which is adjusted to account for the dilution resulting from the additional shares issued for the Warrant.The valuation was determined by computing the value of the Warrant if exercised in Year 1 – 3 with the values weighted by the probability that the warrant would actually be exercised in that year.Some of the assumptions used in the model were a volatility of 45% and a risk free interest rate that ranged from 0.41% to 1.57%. The resulting discount to the revolving credit facility is amortized to interest expense over the term of the revolving credit facility.Accordingly, the Company will recognize annual interest expense on the debt at an effective interest rate of Eurodollar rate plus 6.25%.Imputed interest expense recognized for the three and six months ended June 30, 2010 was $226 and $451, respectively. -9- Table of Contents In accordance with accounting standards, the Company revalued the Warrant as of June 30, 2010 and recorded the change in the fair value of the Warrant on the consolidated statement of operations.The fair value of the Warrant was determined using a pricing model based on a version of the Black Scholes model, which is adjusted to account for the dilution resulting from the additional shares issued for the Warrant.The valuation was determined by computing the value of the Warrant if exercised in Year 1 – 3 with the values weighted by the probability that the Warrant would actually be exercised in that year.Some of the assumptions used in the model were a volatility of 70% and a risk free interest rate that ranged from 0.16% to 0.69%.The fair value of the warrant was $2,285 at June 30, 2010.The Company recorded a change in the fair value of the Warrant on the consolidated statement of operations in the amount of $272 and $544, respectively, for the three and six months ended June 30, 2010. On January 2, 2007, the Company assumed a term loan agreement with Ameritas Life Insurance Corp. related to the acquisition of a building.The loan provides for term installments in an aggregate not to exceed $1,590. Long-term debt maturing each year subsequent to June 30, 2010 is as follows: $ 92 97 2016 and thereafter $ 4. Workers’ Compensation and Health Insurance The Company is insured under a large deductible workers’ compensation insurance policy. The policy generally provides for a $500 deductible per covered accident. The Company maintains letters of credit in the aggregate amount of $11,460 for the benefit of various insurance companies as collateral for retrospective premiums and retained losses which may become payable under the terms of the underlying insurance contracts.The letters of credit are typically renewed annually.No amounts have been drawn under the letters of credit. Accrued expenses at June 30, 2010 and December 31, 2009 included approximately $3,054 and $2,458, respectively, for estimated incurred but not reported costs and premium accruals related to our workers’ compensation insurance. On November1, 2005, the Company initiated a self-insurance program for major medical, hospitalization and dental coverage for employees and their dependents, which is partially funded by payroll deductions. The Company provided for both reported and incurred but not reported medical costs in the accompanying consolidated balance sheets. We have a maximum liability of $125 per employee/dependent per year. Amounts in excess of the stated maximum are covered under a separate policy provided by an insurance company. Accrued expenses at June 30, 2010 and December31, 2009 included approximately $584 and $784, respectively, for our estimate of incurred but not reported costs related to the self-insurance portion of our health insurance. 5. Transactions with Affiliates During 2009, the Company had six operating leases with affiliated entities.As of January 9, 2010, these entities are no longer affiliated entities.Related rent expense was approximately $143 and $286, respectively, for the three and six months ended June 30, 2009. The Company had receivables from affiliates of $2,233 and $9,620 at June 30, 2010 and December 31, 2009, respectively. Additional information about our transactions with affiliates is included in Note 2, Equity Method Investments. 6. Commitments and Contingencies Various claims and lawsuits, incidental to the ordinary course of business, are pending against the Company. In the opinion of management, all matters are adequately covered by insurance or, if not covered, are not expected to have a material effect on the Company’s consolidated financial position, results of operations or cash flows. 7. Discontinued Operations Well Servicing In the second quarter of 2010, management determined that our well servicing business segment was no longer consistent with the Company’s long-term strategic objectives and that the Company should seek to market this business for sale.During Q1 and Q2 2010 the market for workover services continued at depressed levels within the primary geographic market ofour well servicing assets (Oklahoma).Management determined that higher NPV projects were available within the core drilling segment of the business and chose to deploy capital in this segment rather than commit the capital required to restructure operations in the well servicing segment.In late June management made a decision tomarket the assets constituting the well servicing segment for sale and redeploy the proceeds to reduce debt and to support the Company's core drilling business. Management does not expect to have significant continuing involvement with these assets after they are sold.Based on these factors, management concluded that we met the criteria for presenting the well servicing property and equipment as held for sale and as discontinued operations and began presenting the well servicing property and equipment as held for sale in our Consolidated Balance Sheets and well servicing operating results as discontinued operations in our Consolidated Statements of Operations for all periods presented.Well servicing was previously presented as its own reportable segment. Because the well servicing assets meet the held for sale criteria, the Company is required to present such assets, comprised of property and equipment, at the lower of carrying amount or fair value less the anticipated cost to sell.In connection with its preparation of this quarterly report, the Company evaluated well servicing’s respective assets held for sale for impairment.The Company’s analysis as of June 30, 2010 resulted in recognizing a $23,376 impairment charge ($14,329 after tax).This charge is reflected as a component of loss from discontinued operations in the Company’s Consolidated Statements of Operations. The carrying amount of the well servicing assets held for sale, net of the impairment chargewas $21,878 at June 30, 2010.The results of operations for the three and six months ended June 30, 2010 and 2009 are below: Three Months Ended Six Months Ended June 30, 2010 June 30, 2009 June 30, 2010 June 30, 2009 Revenue $
